Mayes, J.,
delivered the- opinion of the court.
The facts of this case show conclusively that the deed made by Graham to Bryant did not contain in its description all the land intended to be conveyed. Only about fifty acres of the one hun*182dred intended to be conveyed by the deed lay in section 20; the other fifty acres being in sections 21 and 29. The deed recited that the whole one hundred acres lay in section 20. Graham thought he had conveyed the land in sections 21 and 29, as well as that in section 20; and Bryant thought the deed embraced all the land lying in sections 20, 21, and 29. None of the parties seemed to know that sections 21 and 29 contained any of the land in question but believed it all lay in section 20. Shortly after the deed was made in which this error occurs, Bryant gave a deed in trust on the land as described in the deed under the impression that it contained all the land. The beneficiary in the trust deed took same under the belief that all the land was in this deed in trust. Subsequently, and because the debt for which the deed in trust was given was not paid, all of the land in section 20, and in 21 and 29, was sold, or believed to have been sold, by the trustee, for the payment of this debt, and the purchaser bought, believing that he was getting the land in section 20, and also* the land subsequently found to be in sections 21 and 29, and his bid was predicated of this idea. While it is true that this property was not in the deed, it is also true that Bryant has received all the benefit which could have accrued to him if the property had, in fact, been included in the deed. Every person subsequently dealing with this property dealt with ■it in the belief that all the property in sections 20, 21, and 29 was in the deed, and paid for it accordingly. Bryant has not been damaged in any way by the failure to put this property in the original deed. While it may be true that the amount bid at the trustee’s sale was not as much as the property ought to have brought, yet it appears that Bryant himself caused this result by trying to keep away bidders in his own interest. Under the facts in this case it presents no equity which would warrant the court in making the decree reforming and correcting the deed, and vesting title of the land lying in sections 21 and 29 in Bryant.

Reversed md bill dismissed.